To compel respondents to issue a third-grade teacher’s certificate to relator.
Denied January 14, 1891, with costs.
The petition avers, that such a certificate was issued to relator in 1887, again in 1888, and again in 1889; that on March 6, 1890, she again applied and was examined; that such examination was deemed satisfactory, and so determined, but the secretary of said board refused to issue said certificate.
The answer alleges that such examination was not deemed and had not been determined satisfactory; that relator failed to pass the examination in March, 1890, and thereupon a special *1647certificate or license to continue teaching was granted to, and accepted by her, with the condition that she appear for further examination Apx*il 26, 1890; that said special license was extended to August 7, 1890, and again to September 20, 1890; then to October 18, 1890, and again to November 29, 1890, upon the like condition; that she did appear in August, 1890, but again failed, and did not thereafter appear, but filed the petition hex*ein November 11, 1890.